Case:17-03283-LTS Doc#:6172 Filed:04/10/19 Entered:04/10/19 15:09:41                           Desc: Main
                           Document Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 ------------------------------------------------------------------------- x
                                                                           :
 In re:                                                                    :
                                                                           :
 THE FINANCIAL OVERSIGHT AND                                               : PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                         : Title III
                                                                           :
                   as representative of                                    : Case No. 17-BK-3283 (LTS)
                                                                           :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                   : (Jointly Administered)
                                                                           :
                   Debtors. 1                                              :
 ------------------------------------------------------------------------- x

     ORDER EXTENDING BRIEFING SCHEDULE WITH RESPECT TO POTENTIAL
     MOTION BY OFFICIAL COMMITTEE OF UNSECURED CREDITORS SEEKING
          APPOINTMENT OF TRUSTEE TO PURSUE CAUSES OF ACTION

         Upon the Urgent Joint Motion by Official Committee of Unsecured Creditors and

 Financial Oversight and Management Board, for Itself and Acting on Behalf of the Special

 Claims Committee, to Extend Briefing Schedule With Respect to Potential Motion by Official

 Committee of Unsecured Creditors Seeking Appointment of Trustee to Pursue Causes of Action

 (the “Urgent Motion”); 2 and the Court having found and determined that (i) the Court has

 jurisdiction to consider the Urgent Motion and the relief requested therein pursuant to section

 1
     The Debtors in these Title III cases, along with each Debtor’s respective Title III case
     number listed as a bankruptcy case number due to software limitations and the last four (4)
     digits of each Debtor’s federal tax identification number, as applicable, are the (i)
     Commonwealth of Puerto Rico (Bankruptcy Case No. 17-BK-3283 (LTS)) (Last Four Digits
     of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
     Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566 (LTS)) (Last
     Four Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation
     Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal
     Tax ID: 3808), (iv) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy
     Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474), and (v) Puerto
     Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four
     Digits of Federal Tax ID: 3747).
 2
     All capitalized terms used but not defined herein shall have the meanings ascribed to such
     terms in the Urgent Motion.


 190410 ORD RE 926 MOT EXT.DOCX                      VERSION APRIL 10, 2019                              1
Case:17-03283-LTS Doc#:6172 Filed:04/10/19 Entered:04/10/19 15:09:41                      Desc: Main
                           Document Page 2 of 3


 306(a) of PROMESA; (ii) venue is proper before this Court pursuant to section 307(a) of

 PROMESA; and (iii) due and proper notice of the Urgent Motion has been provided under the

 particular circumstances and no other or further notice need be provided; and any objections to

 the relief requested in the Urgent Motion having been withdrawn or overruled; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Urgent Motion is granted as set forth herein.

        2.      The deadline for the Oversight Board to provide the final list of potential

 defendants against which the Oversight Board will pursue causes of action related to the

 Commonwealth or from which the Oversight Board will obtain tolling agreements is extended to

 April 12, 2019 at noon (Atlantic Standard Time).

        3.      The deadlines set forth in the Procedures Motion with respect to the filing of a

 Section 926 Motion seeking the appointment of a trustee to assert causes of action related to the

 Commonwealth are extended as follows:

        a.      The Committee shall file, if necessary, its Section 926 Motion by April 15, 2019

                at 9:30 a.m. (Atlantic Standard Time);

        b.      The Oversight Board’s opposition papers shall be filed by April 18, 2019 at 9:30

                a.m. (Atlantic Standard Time);

        c.      The Committee’s reply papers shall be filed by April 22, 2019 at 3:00 p.m.

                (Atlantic Standard Time); and

        d.      At the April 24, 2019 omnibus hearing, the Oversight Board and the Committee

                shall provide a joint status report that includes proposed deadlines for disclosure

                of causes of action and Section 926 Motion practice in connection with other

                Debtors.



                                                  2
Case:17-03283-LTS Doc#:6172 Filed:04/10/19 Entered:04/10/19 15:09:41                     Desc: Main
                           Document Page 3 of 3


        4.     The Court will hear oral argument on any Commonwealth-related Section 926

 Motion by the Committee in connection with the April Omnibus Hearing, which is scheduled to

 commence at 9:30 a.m. (Atlantic Standard Time) on April 24, 2019.

        5.     The Court shall retain exclusive jurisdiction over all matters pertaining to the

 implementation, interpretation, and enforcement of this Order.

        6.     This Order resolves Docket Entry No. 6170.

 Dated: April 10, 2019
                                              /s/ Laura Taylor Swain
                                              HONORABLE LAURA TAYLOR SWAIN
                                              UNITED STATES DISTRICT JUDGE




                                                 3
